By Judge T. J. Marrow
The court heard evidence on April 27, 1994, on the issue of spousal support and equitable distribution. [The parties] announced the settlement of the equitable distribution issue, consequently no action on that is taken. The issue of spousal support was contested, and evidence on that was presented.
In considering the factors prescribed in Va. Code Ann. § 20-107.1, the court finds that as to factors 2, 3, 6, 7, 8 and 9 they have a neutral impact on the award of spousal support or there has been no evidence or insufficient evidence on which to make any judgment regarding the spousal support award.
The plaintiff-husband is employed and earns $2,790.06 monthly as an employee of the U. S. Postal Service. The defendant-wife is unemployed, claiming that she suffers from depression and other mental illnesses which prevent her working. She asks for some support until she is able to work. She has worked as a public school teacher and as a postal employee and obviously has the ability to earn a living, if able to work. She has applied for Social Security disability benefits. A decision on that is pending.
These people have lived as a couple since 1968 but were not married until 1983. Their two grown children were bom before the marriage. The court considers the duration of the marriage in making its award. No consideration is given to the time the parties lived together before marriage.
*35The husband has been paying the wife $275.00 pursuant to a pendente lite award but claims that he is failing to pay other bills and is “going in the hole.” His income and expense statement supports his contention. Similarly, the wife’s budget shows a shortage between her income and her expenditures. Considering the relatively short duration of the marriage, the relative needs of the defendant versus the ability of the plaintiff to meet those needs, the court awards the wife $200.00 monthly by way of spousal support. Should the wife receive disability payments, she shall report this immediately to the plaintiff. She shall use all appropriate efforts to secure employment and shall report any income earned to the husband.
Counsel shall incorporate this decision into the final decree.